         Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WEIGHT WATCHERS INTERNATIONAL, INC.,
                                                             Case No. 1:18-cv-09637 (PKC)
                            Plaintiff,
                                                             Defendant Noom, Inc.’s Answer to
v.                                                           Plaintiff’s Amended Complaint

NOOM, INC.,

                            Defendant.




       Defendant Noom, Inc. (“Noom”) hereby answers the Amended Complaint of Plaintiff

Weight Watchers International, Inc. (“Weight Watchers”) filed on January 22, 2019 (the

“Complaint”), as follows:

                                   NATURE OF THE ACTION

       1.      Noom admits that the Complaint purports to assert claims for false advertising

and trademark infringement. Noom admits that Weight Watchers is a well-known provider of

weight-loss services. Noom denies that Weight Watchers is a “pioneer” and has a “stellar”

reputation.

       2.      Noom admits that it offers a behavioral change mobile application—an “app”—

that is intended to teach customers psychological tools—habits, mindsets, and practices—that

will empower them to make the sustained effort required to lose weight. Noom denies that this

service is “directly” competitive with Weight Watchers’ primary offerings, and denies that its

services are “delivered exclusively” through the app. Noom admits that, to the extent it is part of

the “weight loss” industry, it is a newcomer relative to Weight Watchers. Noom denies that it

lacks a “well-known brand” or “established reputation.”
         Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 2 of 14



       3.      Noom denies the allegations in this paragraph. Noom successfully built its brand

without any violations of trademark law.

       4.      Noom denies that it made any of the claims in this paragraph in the course of

commercial advertising. If the claims were made, Noom denies that the claims were false or

misleading. Noom admits that one email, sent from a Noom email account, stated that Weight

Watchers lacks an app. Noom denies that this email constituted commercial advertising.

       5.      Noom admits that the Complaint asserts these causes of action.

                                           PARTIES

       6.      Noom admits the allegations in this paragraph.

       7.      Noom admits the allegations in this paragraph.

                                 JURISDICTION AND VENUE

       8.      Noom agrees that this Court has subject-matter jurisdiction over the federal

claims, and that the Court has discretion to exercise supplemental jurisdiction over the state-law

claims. If any federal claims are dismissed, Noom reserves the right to challenge supplemental

jurisdiction over state-law claims.

       9.      Noom admits that this Court has personal jurisdiction over it.

       10.     Noom admits that venue is proper in this district.

            FACTS SUPPORTING WEIGHT WATCHERS’ REQUESTED RELIEF

A. Weight Watchers’ Program

       11.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       12.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.



                                                2
         Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 3 of 14



       13.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       14.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       15.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       16.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       17.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

B. Weight Watchers’ Marks

       18.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       19.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       20.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       21.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       22.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       23.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.



                                              3
          Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 4 of 14



         24.   Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph, except Noom does admit that Weight Watchers advertises

widely, including through celebrity endorsers such as Oprah Winfrey, DJ Khaled, and Kevin

Smith.

         25.   Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

         26.   Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

         27.   Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

         28.   Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

         29.   Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

C. Defendants’ Actions

         30.   Noom admits that it offers a behavioral change coaching app that is intended to

teach customers psychological tools—habits, mindsets, and practices—that will empower them

to make the sustained effort required to lose weight. Noom lacks knowledge or information

about what Weight Watchers means by the term “weight loss service.” Noom denies that its

services are “available solely through a mobile app.”

         31.   Noom admits that Noom caused the posts shown in this paragraph to be posted on

Facebook, for viewing by at least some number of Facebook users, in the summer of 2018.




                                                4
        Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 5 of 14



Noom denies that it conducted a “digital marketing campaign” and denies that these posts are

“representative examples” of any such “campaign.”

       32.    Noom denies the allegations in this paragraph.

       33.    Noom denies that it made the claims alleged in this paragraph, or that such claims

would be false or misleading if made.

       34.    Noom denies the allegations in this paragraph.

       35.    Noom denies that it made such claims, and further denies that the claims would be

false or misleading even if Noom had made them. Noom lacks knowledge or information

sufficient to form a belief about the truth of the allegation that “Consumers are able to lose

weight using” or “with” the “Weight Watchers Program.”

       36.    Noom admits that Noom caused the post shown in this paragraph to be posted on

Facebook, for viewing by at least some number of Facebook users. Noom lacks knowledge or

information sufficient to form a belief about the truth of the vague allegations that Noom “ran

other advertisements” and that the post shown in this paragraph is an “example.”

       37.    Noom denies the allegations in this paragraph.

       38.    Noom denies that it made such claims, or that such claims, if made, would be

false or misleading. Noom lacks knowledge or information sufficient to form a belief about the

truth of the vague, predictive allegation that “Most consumers will not lose more weight by using

Defendant’s Program for five weeks than they will lose using the Weight Watchers Program for

ten months, nor will most consumers lose more weight faster by using Defendant’s Program than

they will lose using the Weight Watchers Program.”

       39.    Noom admits that Noom caused the post shown in this paragraph to be posted on

Facebook, for viewing by at least some number of Facebook users. Noom lacks knowledge or



                                               5
           Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 6 of 14



information sufficient to form a belief about the truth of the vague allegations that Noom “ran

other advertisements” and that this post is a “representative example.”

       40.     Noom admits the allegations in this paragraph. However, Defendants’ ellipses are

misleading and the advertisement should be viewed as a whole.

       41.     Noom denies the allegations in this paragraph.

       42.     Noom denies the allegations in this paragraph.

       43.     Noom admits that Noom caused the posts shown in this paragraph to be posted on

Facebook, for viewing by at least some number of Facebook users. Noom lacks knowledge or

information sufficient to form a belief about the truth of the vague allegations that Noom

“published other advertisements” and that these posts are “examples.” Noom denies that the

posts in this paragraph make “similar, very specific and unqualified, ‘lose weight for good’

claims.”

       44.     Noom denies the allegations in this paragraph.

       45.     Noom admits that Noom caused the posts shown in this paragraph to be posted on

Facebook, for viewing by at least some number of Facebook users. To the extent that Plaintiff

alleges additional advertisements not specified here, Noom denies the allegations.

       46.     Noom denies the allegations in this paragraph.

       47.     Noom denies that it made any such claims. If such claims were made, Noom

denies that they are false or misleading. Noom lacks knowledge or information sufficient to

form a belief about the truth of the vague allegations that “Weight Watchers does not employ

crash dieting techniques, but instead encourages users to make healthier choices in their food

selection and to embrace a healthy and active lifestyle.”




                                                 6
          Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 7 of 14



        48.      Noom admits that it caused the commercial, described in this paragraph, to be

aired on one cable network. To the extent that Plaintiff alleges additional commercials not

specified here, Noom denies the allegations.

        49.      Noom denies that the transcript in this paragraph is accurate.           An accurate

transcript is:

        [Jennifer]: “I yoyo dieted for years. [Genia:] I counted the points. I followed the

        rules and it didn’t help me long term. [Michelle:] I was just so tired of losing the

        weight and gaining it all back. [Jennifer:] But I found something new. It’s called

        Noom. [Michelle:] It’s not a diet. It’s a totally different personalized program

        […] [Genia:] that uses psychology and small goals to change your habits […]

        [Jennifer:] so that you can lose the weight […] [Michelle:] and keep it off for

        good. [Genia:] It’s super easy to get started. So what do you have to lose? Visit

        Noom.com today and lose the weight for good.”

        50.      Noom denies the allegations in this paragraph.

        51.      Noom denies that it made any such claims, and denies that the claims, if made,

would be false or misleading. Noom lacks knowledge or information sufficient to form a belief

about the truth of the vague allegations that “The Weight Watchers Program urges members to

set goals, change habits and embrace a healthy and active lifestyle—and it has done so since long

before Defendant entered the market.”

        52.      Noom admits that an email was sent from this email address but Noom denies in

part the title and quote alleged in this paragraph, as follows: The email used “®” after “Weight

Watchers.”




                                                  7
         Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 8 of 14



       53.     Noom admits that the email stated that Weight Watchers did not have an app.

Noom admits that this statement was incorrect at the time the email was sent. Noom lacks

knowledge or information sufficient to form a belief about the truth of the allegation that Weight

Watchers “has had an app since at least 2009.”

       54.     Noom admits that for at least some period of time, Noom caused the image shown

in this paragraph to be displayed on some part of Noom’s website. To the extent that Plaintiff

means to allege additional statements, those allegations are denied.

       55.     Noom denies that any claims it has actually made are false or misleading. Noom

denies that it lacks research to support the claims made. Noom denies the remaining allegations.

       56.     Noom denies the allegations in this paragraph.

       57.     Noom denies the allegations in this paragraph.

       58.     Noom denies the allegations in this paragraph.

       59.     Noom admits that Noom caused the posts shown in this paragraph to be posted on

Facebook, for viewing by at least some number of Facebook users.

       60.     Noom denies the allegations in this paragraph.

       61.     Noom denies the allegations in this paragraph.

       62.     Noom admits that it is aware that consumers associate the trademarked term

“Weight Watchers” with the Weight Watchers Program. Noom denies the remaining allegations.

       63.     Noom denies the allegations in this paragraph.

       64.     Noom denies the allegations in this paragraph.

       65.     Noom denies the allegations in this paragraph.




                                                 8
         Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 9 of 14



                             FIRST CLAIM FOR RELIEF
                    FALSE ADVERTISING UNDER THE LANHAM ACT
                                 (15 U.S.C. § 1125(a))

        66.     Noom realleges and incorporates its responses to the paragraphs above as if fully

set forth herein.

        67.     Noom denies the allegations in this paragraph.

        68.     Noom denies the allegations in this paragraph.

        69.     Noom denies the allegations in this paragraph.

        70.     Noom denies the allegations in this paragraph.

        71.     Noom denies the allegations in this paragraph.

        72.     Noom denies the allegations in this paragraph.

        73.     Noom denies the allegations in this paragraph.

                        SECOND CLAIM FOR RELIEF
              TRADEMARK INFRINGEMENT UNDER THE LANHAM ACT
                             (15 U.S.C. § 1114(1))

        74.     Noom realleges and incorporates its responses to the paragraphs above as if fully

set forth herein.

        75.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        76.     Noom denies the allegations in this paragraph.

        77.     Noom denies the allegations in this paragraph.

        78.     Noom denies the allegations in this paragraph.

        79.     Noom denies the allegations in this paragraph.

        80.     Noom denies the allegations in this paragraph.




                                                9
        Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 10 of 14



                               THIRD CLAIM FOR RELIEF
                  UNFAIR COMPETITION UNDER THE LANHAM ACT
                                     (15 U.S.C. § 1125(a))
        81.     Noom realleges and incorporates its responses to the paragraphs above as if fully

set forth herein.

        82.     Noom lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        83.     Noom admits that Weight Watchers has not authorized Noom to use the Weight

Watchers marks. Noom lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations.

        84.     Noom denies the allegations in this paragraph.

        85.     Noom admits that it is aware that consumers associate the trademarked term

“Weight Watchers” with the Weight Watchers Program. Noom denies the remaining allegations

in this paragraph.

        86.     Noom denies the allegations in this paragraph.

        87.     Noom denies the allegations in this paragraph.

        88.     Noom denies the allegations in this paragraph.

                            FOURTH CLAIM FOR RELIEF
                     FALSE ADVERTISING UNDER NEW YORK LAW
                             (N.Y. GEN. BUS. LAW § 350)

        89.     Noom realleges and incorporates its responses to the paragraphs above as if fully

set forth herein.

        90.     Noom denies the allegations in this paragraph.

        91.     Noom denies the allegations in this paragraph.

        92.     Noom denies the allegations in this paragraph.

        93.     Noom denies the allegations in this paragraph.


                                                10
        Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 11 of 14



        94.     Noom denies the allegations in this paragraph.

                              FIFTH CLAIM FOR RELIEF
                      UNFAIR AND DECEPTIVE TRADE PRACTICES
                               UNDER NEW YORK LAW
                              (N.Y. GEN. BUS. LAW § 349)

        95.     Noom realleges and incorporates its responses to the paragraphs above as if fully

set forth herein.

        96.     Noom denies the allegations in this paragraph.

        97.     Noom denies the allegations in this paragraph.

        98.     Noom denies the allegations in this paragraph.

        99.     Noom admits that it advertises to consumers by, for example, causing posts to be

placed on Facebook.      Noom denies that the Coach Heather email constituted commercial

advertising.

        100.    Noom denies the allegations in this paragraph.

        101.    Noom denies the allegations in this paragraph.

        102.    Noom denies the allegations in this paragraph.

        103.    Noom denies the allegations in this paragraph.

                              SIXTH CLAIM FOR RELIEF
                    UNFAIR COMPETITION UNDER THE COMMON LAW

        104.    Noom realleges and incorporates its responses to the paragraphs above as if fully

set forth herein.

        105.    Noom denies the allegations in this paragraph.

        106.    Noom denies the allegations in this paragraph.

        107.    Noom denies the allegations in this paragraph.

        108.    Noom denies the allegations in this paragraph.

        109.    Noom denies the allegations in this paragraph.

                                                11
        Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 12 of 14



                               NOOM’S ADDITIONAL DEFENSES

       110.    Further answering the Amended Complaint, and as additional defenses thereto,

Noom asserts the following additional defenses, without assuming the burden of proof when the

burden of proof on any issue would otherwise rest with Weight Watchers. Noom expressly

reserves the right to amend its answer and defenses as additional information becomes available

and/or is otherwise discovered.

                                FIRST ADDITIONAL DEFENSE

       111.    Weight Watchers’ Amended Complaint fails to state a claim against Noom upon

which relief can be granted.

                               SECOND ADDITIONAL DEFENSE

       112.    Any use of Weight Watchers’ trademarks by Noom constitutes nominative fair

use.

                                THIRD ADDITIONAL DEFENSE

       113.    Weight Watchers cannot demonstrate any likelihood of confusion from Noom’s

use of Weight Watchers’ trademarks.

                               FOURTH ADDITIONAL DEFENSE

       114.    To the extent any of Weight Watchers’ claims rest upon use of the word “points”

or the phrase “counted the points,” such a claim cannot succeed because the term “points” is

generic in the weight-loss marketplace and is not validly subject to trademark protection.

                                FIFTH ADDITIONAL DEFENSE

       115.    Weight Watchers has not suffered and cannot demonstrate any harm or damages

caused by any of the complained-of conduct and any damages are uncertain, contingent, and

speculative.



                                                12
        Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 13 of 14



                               SIXTH ADDITIONAL DEFENSE

       116.    Weight Watchers is barred from any relief by the equitable doctrine of unclean

hands, as it has engaged in the same behavior that it complains of in the Amended Complaint.

                            SEVENTH ADDITIONAL DEFENSE

       117.    Weight Watchers’ claims are barred in part by the applicable statutes of

limitations and by the doctrine of estoppel by laches.

                             EIGHTH ADDITIONAL DEFENSE

       118.    Weight Watchers’ requested injunctive relief is overbroad, beyond the jurisdiction

of this Court, and would infringe Noom’s rights under federal and state law to free expression.

                                    PRAYER FOR RELIEF

WHEREFORE, Noom respectfully requests that this Court:

       A. Enter judgment on Noom’s behalf on each of the counts in Weight Watchers’

           amended complaint;

       B. Dismiss the amended complaint with prejudice,

       C. Award Noom its costs and attorney fees, and

       D. Grant Noom such other and further relief as the court deems fair and equitable.




Dated: October 22, 2019                              Respectfully submitted,
       New York, New York
                                                     /s/ Steven M. Shepard

                                                     SUSMAN GODFREY L.L.P.
                                                     Steven M. Shepard
                                                     1301 Avenue of the Americas, 32nd Fl.
                                                     New York, New York 10019-6023
                                                     sshepard@susmangodfrey.com

                                                     Attorneys for Defendant Noom, Inc.

                                                13
       Case 1:18-cv-09637-PKC Document 40 Filed 10/22/19 Page 14 of 14



                               CERTIFICATE OF SERVICE

       I certify that on October 22, 2019, I caused the foregoing document to be served on all

counsel of record by ECF.

                                            __/s/ Steven M. Shepard________
                                            Steven M. Shepard
